            Case 1:20-mc-00052-AWI-EPG Document 2 Filed 07/22/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 1:20-MC-00052-AWI-EPG
12                          Plaintiff,
                                                               CONSENT JUDGMENT OF FORFEITURE
13                  v.
14   APPROXIMATELY $240,000.00 IN U.S.
     CURRENCY SEIZED FROM BANK OF
15   AMERICA SAFE DEPOSIT BOX NUMBER
     0318000 0397003412F1,
16
                            Defendant.
17

18          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

19          1.      On or about July 24, 2019, agents with Homeland Security Investigations (“HSI”)

20 executed a federal seizure warrant at the Bank of America located at 9000 Ming Avenue in Bakersfield,

21 California. Agents seized Approximately $240,000.00 in U.S. Currency from Bank of America Safe

22 Deposit Box Number 0318000 0397003412F1 (hereafter the “defendant currency”).

23          2.      Claimants Eric Sanchez, Dalila Sanchez, and Mildred Sanchez (“claimants”) do not

24 dispute the United States’ representation that it could show at a forfeiture trial the following: Eric

25 Sanchez and his mother, Mildred Sanchez, brought hundreds of thousands of dollars in cash into the
26 United States in a manner that avoided filing a Currency and Monetary Instrument Report, in violation

27 of 31 U.S.C. § 5316, or a conspiracy to commit such offense in violation of 18 U.S.C. § 371.

28          3.      Claimants do not dispute the United States’ representation that on July 24, 2019, law
                                                        1
29                                                                                      Consent Judgment of Forfeiture

30
            Case 1:20-mc-00052-AWI-EPG Document 2 Filed 07/22/20 Page 2 of 3



 1 enforcement officers executed a federal seizure warrant at the Bank of America located at 9000 Ming

 2 Avenue in Bakersfield, California, and seized approximately $240,000.00 in U.S. Currency from safe

 3 deposit box number 0318000 039700342F1.

 4           4.     Claimants do not dispute the United States’ representation that Eric Sanchez admitted to

 5 law enforcement that he was aware of the requirement to report all transactions exceeding $10,000 when

 6 crossing into the United States from Mexico; and that he brought the defendant currency into the United

 7 States in a manner so as to avoid the filing of such a report.

 8          5.      The United States could further show at a forfeiture trial that the defendant currency is

 9 forfeitable to the United States pursuant to 31 U.S.C. § 5317(c)(2).

10          6.      Without admitting the truth of the factual assertions contained above, claimants

11 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

12 of this matter, claimants agree that an adequate factual basis exists to support forfeiture of the

13 defendant currency. Claimants acknowledged that they are the sole owners of the defendant currency,

14 and that no other person or entity has any legitimate claim of interest therein. Should any person or

15 entity institute any kind of claim or action against the government with regard to its forfeiture of the

16 defendant currency, claimants shall hold harmless and indemnify the United States, as set forth below.

17          7.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as

18 this is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

19          8.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

20 which the defendant currency was seized.

21          9.      The parties herein desire to settle this matter pursuant to the terms of a duly executed

22 Stipulation for Consent Judgment of Forfeiture.

23          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

24 AND ADJUDGED:

25          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

26 and between the parties.

27          2.      Upon entry of this Consent Judgment of Forfeiture, $100,000.00 of the Approximately

28 $240,000.00 in U.S. Currency seized from Bank of America Safe Deposit Box Number 0318000
                                                    2
29                                                                            Consent Judgment of Forfeiture

30
            Case 1:20-mc-00052-AWI-EPG Document 2 Filed 07/22/20 Page 3 of 3



 1 039700342F1, together with any interest that may have accrued on the total amount seized, shall be

 2 forfeited to the United States pursuant to 31 U.S.C. § 5317(c)(2), to be disposed of according to law.

 3          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

 4 $140,000.00 of the Approximately $240,000.00 in U.S. Currency seized from Bank of America Safe

 5 Deposit Box Number 0318000 039700342F1, shall be returned to claimant Eric Sanchez through his

 6 attorney Louis J. Shapiro.

 7          4.      The United States of America and its servants, agents, and employees and all other

 8 public entities, their servants, agents and employees, are released from any and all liability arising out
 9 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

10 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

11 seizure or forfeiture, as well as to those now known or disclosed. Claimants waived the provisions of

12 California Civil Code § 1542.

13          5.      No portion of the stipulated settlement, including statements or admissions made

14 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

15 Rules of Evidence.

16          6.      All parties will bear their own costs and attorney’s fees.

17          7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

18 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

19 for the seizure of the above-described defendant currency.
20
     IT IS SO ORDERED.
21
     Dated: July 22, 2020
22
                                                 SENIOR DISTRICT JUDGE
23

24

25
26

27

28
                                                          3
29                                                                                      Consent Judgment of Forfeiture

30
